Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-10, drawn to a method comprising: receiving…a first request for a transaction….; determining, ….to reformat…; generating, … a second set of authorization….; sending, … the second set of authorization…; subsequently receiving,  a second request….; using, … the second set of authorization…. classified in G06Q 20/401.
II.	Claims 11-15, drawn to a non-transitory computer readable mediums …comprising: receiving authorization data….; data includes a token and separate cryptogram…; determining to reformat…; generating updated authorization….; sending updated authorization…. classified in G06K 9/0006
III.	Claims 16-20, drawn to a method comprising: receiving a request for transaction….; sending details of request….; receiving demerged information….; separating the token and the cryptogram….; using the separate token and cryptogram….. classified in H04L 9/3228.
Inventions I, and II, are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable (MPEP § 806.05 (c).  In the instant case, invention I has separate utility such as a method comprising: receiving…a first request for a transaction….; determining, ….to reformat…; generating, … a second set of authorization….; sending, … the second set of authorization…; subsequently receiving,  a second request….; using, … the second set of authorization…..  Invention II has separate utility such as a non-transitory computer readable mediums …comprising: receiving authorization data….; data includes a token and separate cryptogram…; determining to reformat…; generating updated authorization….; sending updated authorization…..
Furthermore the combination of group I and II, as claimed does not require the particulars of the subcombination as claimed because a a method comprising: receiving…a first request for a transaction….; determining, ….to reformat…; generating, … a second set of authorization….; sending, … the second set of authorization…; subsequently receiving,  a second request….; using, … the second set of authorization…..  could be accomplished or performed without necessary need for receiving authorization data….; data includes a token and separate cryptogram…; determining to reformat…; generating updated authorization….; sending updated authorization…., as required in invention II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason applies: the inventions require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Inventions I, and III, are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable (MPEP § 806.05 (c).  In the instant case, invention I has separate utility such as a method comprising: receiving…a first request for a transaction….; determining, ….to reformat…; generating, … a second set of authorization….; sending, … the second set of authorization…; subsequently receiving,  a second request….; using, … the second set of authorization…..  Invention III has separate utility such as a method comprising: receiving a request for transaction….; sending details of request….; receiving demerged information….; separating the token and the cryptogram….; using the separate token and cryptogram…...
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason applies: the inventions require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Inventions II, and III, are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable (MPEP § 806.05 (c).  In the instant case, invention II has separate utility such as a non-transitory computer readable mediums …comprising: receiving authorization data….; data includes a token and separate cryptogram…; determining to reformat…; generating updated authorization….; sending updated authorization…..  Invention III has separate utility such as a method comprising: receiving a request for transaction….; sending details of request….; receiving demerged information….; separating the token and the cryptogram….; using the separate token and cryptogram…...
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason applies: the inventions require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicants are being afforded the courtesy of a written response due to the complexity of the case.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewit can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        April 16, 2021